IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 36849

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 513
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 18, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RUSSELL LEON WILBURN,                            )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a
       minimum period of confinement of seven and one-half years, for aiding and
       abetting robbery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sara B. Thomas, Chief,
       Appellate Unit, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Russell Leon Wilburn pled guilty to aiding and abetting robbery. Idaho Code § 18-6501.
The district court sentenced Wilburn to a unified term of twenty-five years, with a minimum
period of confinement of seven and one-half years. Wilburn appeals asserting that the district
court abused its discretion by imposing an excessive sentence.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103



                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Therefore, Wilburn’s judgment of conviction and sentence are affirmed.




                                                     2